Exhibit 10.2




ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (this “Agreement”) is made and entered
into effective as of March [29], 2018 (the “Effective Date”), by and between RMX
RESOURCES, LLC, a Texas limited liability company (“RMX”), and ROYALE ENERGY,
FUNDS, INC., a California corporation (“Royale”). All capitalized terms used in
this Agreement but not defined herein shall have the respective meanings set
forth in the Purchase Agreement (as defined below). “Party” means either RMX or
Royale, as the case may be, and “Parties” means both of them.
RECITALS
A.          Sunny Frog Oil LLC (“SFO”), as “Seller,” and Royale, as “Buyer,”
entered into that certain Purchase and Sale Agreement effective as of November
27, 2017 (as may be amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”); and
B.          By this Agreement, Royale desires to assign, and RMX desires to
assume, all of Royale’s rights, obligations, and liabilities, as Buyer, arising
from and under the Purchase Agreement (“Assigned Rights and Obligations”).
NOW, THEREFORE, in consideration of premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties and SFO, intending to be legally
bound by the terms hereof, agree as follows:
AGREEMENT
Section 1          Assignment and Assumption. Royale hereby ASSIGNS, TRANSFERS,
DELIVERS, and SETS OVER to RMX, the Assigned Rights and Obligations, and Royale
hereby ASSUMES and ACCEPTS the assignment of the Assigned Rights and
Obligations, and, specifically, covenants and agrees to perform and be bound by
all the terms, covenants, conditions, and obligations of “Buyer” under the
Purchase Agreement from and after the Effective Date.  Contemporaneously with
the execution and delivery of this Agreement by the Parties and SFO, all
references in the Purchase Agreement to Royale (including Royale as “Buyer”)
shall be deemed to mean RMX, and the terms “Party” and/or “Parties” defined
therein shall be deemed to include RMX, as applicable under the circumstances.
Section 2          Joint and Several Obligations and Liabilities. Each of the
Parties and SFO agrees that, from and after the Effective Date, the obligations
of Royale under the Purchase Agreement are the joint and several obligations of
RMX and Royale, but shall be primarily performed by RMX with respect to the
Assigned Rights and Obligations.  With respect to the period from the Effective
Date (as defined in the Purchase Agreement) to the Closing Date (as defined in
the Purchase Agreement), Royale shall receive all revenues, profits and income
thereunder and shall pay all expenses with respect thereto.
-1-

--------------------------------------------------------------------------------



Section 3          Governing Law. This Agreement, the obligations of the Parties
under this Agreement, and all other matters arising out of or relating to this
Agreement and the transactions it contemplates, will be governed by and
construed in accordance with the laws of the State of California, without giving
effect to any conflicts of law principles that would cause the laws of another
jurisdiction to apply.  Any dispute arising out of or relating to this Agreement
which cannot be amicably resolved by the Parties, shall be brought in a federal
or state court of competent jurisdiction sitting in Los Angeles County of the
State of California and the Parties irrevocably submit to the jurisdiction of
any such court solely for the purpose of any such suit, action or proceeding.
Section 4          Successors and Assigns. The provisions and conditions
contained in this Agreement shall run with the land and the respective interests
of SFO, RMX, and Royale and shall be binding upon and inure to the benefit of
SFO, RMX, and Royale and their respective successors and permitted assigns. 
This Agreement may not be assigned in whole or in part by either Party without
the prior written consent of the non-assigning Party and SFO.
Section 5          Counterpart Execution. This Agreement may be executed in
multiple originals all of which shall constitute one and the same agreement.
Section 6          Severability. Except as otherwise expressly stated herein, in
the event any provision contained in this Agreement shall for any reason be held
invalid, illegal, or unenforceable by a court or regulatory agency of competent
jurisdiction, such invalidity, illegality, or unenforceability shall not affect
the remaining provisions of this Agreement.
Section 7          SFO’s Joinder. SFO executes and joins in this Agreement
solely for the purposes of acknowledging and confirming (i) its understanding
of, and its agreement to be bound for all purposes to and by Section 2 of this
Agreement, and (ii) its agreement to be bound for all purposes by Sections 4 and
5 of this Agreement.


[Signature Page Follows]
-2-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by the Parties effective as of
the Effective Date.
SFO:


SUNNY FROG OIL LLC


By: Sunny Frog Investments LLC, its Manager




By:                                                                               
Name:                                                                                  
Title:                                                                            




ROYALE:


ROYALE ENERGY, INC.




By:                                                                               
Name:                                                                          
Title:                                                                            




RMX:


RMX RESOURCES, LLC




By:                                                                               
Name:                                                                          
Title:                                                                            




Signature Page to
Assignment and Assumption Agreement